DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 20 is cancelled. Therefore, claims 1-16 are currently pending in this Application. 
Information Disclosure Statement
	Applicant’s Information Disclosure Statement, filed on February 02, 2021 has been considered. Please refer to Applicant’s copies of the 1449 submitted herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 1-13 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The term "isomer” recited in claims 1-13, make the claim indefinite. Isomers are compounds having the same empirical formula and often with the same kinds of chemical bonds between atoms, but in which the atoms are arranged differently and this does not mean stereoisomers alone if that is what Applicant intends to claim. It is suggested to delete the term "isomer" and replace it with terms such as stereoisomer.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made because of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
 Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,654,801 B2. 
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claims are either anticipated by, or would have been obvious over, the reference claims.
 Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to the same art specific subject matter. 

    PNG
    media_image1.png
    167
    282
    media_image1.png
    Greyscale
as defined in claim 1. The invention is also drawn to method of use of the aforementioned compounds. 
Claims 1-6 of U.S. Patent No. 10,654,801 B2 are directed to tripyrrole products that anticipate the instant claimed products and method. The difference between the instant and the copending claims is in scope only. The specific compounds claimed in U.S. Patent No. 10,654,801 B2 were excluded by proviso.
“Factors that may be considered in determining level of ordinary skill in the art include: (1) the educational level of the inventor; (2) type of problems encountered in the art; (3) prior art solutions to those problems; (4) rapidity with which innovations are made; (5) sophistication of the technology; and (6) the education level of active workers in the field.”  Envtl. Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983) (citing Orthopedic Equip. Co. v. All Orthopedic Appliances, Inc., 707 F.3d 1376, 1381-82 (Fed. Cir. 1983)).  The above factors are not exhaustive, but are a guide.  Id.  
In this case, the education level of the inventor and the education level of active workers in the field of organic chemistry, as well as the high degree of sophistication required to solve problems encountered in the art, a person of ordinary skill in the art would likely have at least a college degree in the field of organic chemistry, with industry experience, i.e., a masters or doctorate level of skill and knowledge in the laboratory.  Thus, the level of skill in the art is relatively high.
Takeda v. Alphapharm, 83 USPQ2d 1169 (Fed. Cir. 2007) (quoting In re Dillon, 919 F.2d 688, 692 (Fed. Cir. 1990).  “The ‘reason or motivation’ need not be an explicit teaching that the claimed compound will have a particular utility; it is sufficient to show that the claimed and prior art compounds possess a ‘sufficiently close relationship…to create an expectation,’ in light of the totality of the prior art, that the new compound will have ‘similar properties’ to the old.”  Aventis v. Lupin, 84 USPQ2d 1197 (Fed. Cir. 2007) (citing Dillion, 919 F.2d 692).  “Once such prima facie case is established, it falls to the applicant or patentee to rebut it, for example with a showing that the claimed compound has unexpected properties.” Id. 
Although the conflicting claims are not identical, the Examiner finds that a person having ordinary skill in the art at the time of the invention would have noted that subject matter exists in both the instant invention and U.S. Patent No. 10,654,801 B2 that is not patentably distinct from each other. For example, products that differ by one methyl group from the patented claims are included in this application. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to make the changes necessary (i.e., to replace the H in the patented compounds with a methyl group) to arrive at compounds of the instant claims with a reasonable expectation of success for obtaining compounds with the same activity.  The motivation would have been to make additional compounds which can be used for treating some cancer diseases.

, 
Accordingly, U.S. Patent No. 10,654,801 B2 renders the instant claims obvious absent a showing of unpredictability or comparative evidence suggesting otherwise. 
Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating certain cancer diseases, the specification does not reasonably provide enablement for treating all diseases. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
In evaluating the enablement question, several factors are to be considered. Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546. The factors include:
1) The nature of the invention, 
2) the state of the prior art, 
3) the predictability or lack thereof in the art, 
4) the amount of direction or guidance present, 
5) the presence or absence of working examples, 
6) the breadth of the claims, and 
7) the quantity of experimentation needed. 

The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion reached by weighing all the above noted factual considerations.
As a rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts: “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed more recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113; Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, FFC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).
The Nature of the Invention
Claim 16 are directed to methods for treating cancer in a subject by administering an effective amount of the compound of claim 1
The Breadth of Claims
The text of claims 16 does not specify or enumerate those many types of cancer that would fall within its scope.  As noted earlier, the applicable rule is that “Each claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written description.”  In view of this rule, claim 16 may be reasonably interpreted to encompass all forms of cancerous tumors, as neither claim 16  nor the Specification expressly defines a closed set of illnesses defined as “cancer.''  Since claims 16 encompass an open-ended set of types of cancer or cancerous tumors, the scope of said claims reasonably encompasses such a broad spectrum of types of cancerous tumors that it is unreasonable to believe, on its face, that a chemical compound could be used “for treating cancer” of so many different types, in the absence of supporting scientific data or references in the disclosure to the contrary.  Due to the unpredictable nature of cancer and the fact that over 3,000 different cancers exist, the various types of cancers have different causative agents, involve different cellular mechanisms, and differ in treatment protocol, thus no single compound exists presently that is known to treat all cancers as a blanket therapeutic.  Furthermore, the Merck® manual currently has many cancer treating agents (over 12,000 compounds), yet they 
The State of the Prior Art and
the Predictability or Unpredictability of the Art
Claim is directed to a method of treating cancer which included such varied forms of cancer as breast cancer, lung cancer, prostate cancer, malignant melanoma malignant lymphoma, colorectal cancers, bladder cancer, and leukemia. However, after the time of this application, as stated above, no compound is known to treat all cancers or all tumors as a blanket therapeutic.
Even though the instant compounds may have been identified as having cytotoxic activity, as a practical matter their use as therapeutic agents for “treating cancer,” or for treating a broad range of types of cancer, remains unpredictable.  It is noted that the pharmaceutical art generally is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  The court in In re Fisher, 427 F.2d 833, 839,. 166 USPQ 18, 24 (CCPA 1970) held that, “in cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.''  In other words, the more unpredictable an area the more specific enablement is needed to satisfy the statute.  In the instant case, it has not yet been established in the art that merely possessing cytotoxic activity would be effective, or even desirable, across the broad range of cancer types, as recited. 
The nature of the pharmaceutical arts is such that it involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities. There is no absolute predictability, even in view of the high level of skill in the in vitro data using test compounds of Formula (I) showing inhibition of cell growth of the tumor cell lines also reduces the unpredictability for “treating'' those types of cancers, i.e. breast cancer.
The Amount of Direction or Guidance Present and 
the Presence or Absence of Working Examples
There appeared to be no working examples provided in the Specification where a compound of Formula (I) was administered to a human or mammal for treating cancer of any kind, as instantly recited.  However, the Specification describes a few in vitro 
The Relative Skill of Those in the Art and
the Quantity of Experimentation Necessary
Those practitioners who treat cancer of any type (medical clinicians, pharmacists and/or pharmaceutical chemists) presumably would be highly skilled in the art. 
When considering the claim of treating the vast array of types of cancer or cancerous tumors using compounds of Formula (I), in the context of the state of the art at the time of the invention, the absence of direction of working examples in the Specification, and the unpredictability of using the claimed invention for “treating cancer,” one skilled in the art would require an undue quantity of experimentation even to select which of the many compounds of Formula (I) would be useful to “treat” cancer, and the skilled artisan would have little assurance of success. 
One skilled in the art would require an undue quantity of experimentation to make or use the invention for treating all the types of cancers encompassed by the claims; however, it would not require an undue quantity of experimentation for the skilled artisan to use the invention for “treating” certain types of cancer, specifically breast cancer, with a reasonable likelihood of success.  The Examiner recommends limiting the scope of claim 16 to be limited to the cancer diseases listed in claim 17.
Conclusion
Claim 20 is canceled. 
Claims 1-19 are rejected.
Correspondence Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL A SAEED, whose telephone number is (571) 272-0705.  The examiner can normally be reached on M-F 7:00AM – 4:00PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph K. McKane, can be reached at (571) 272-0699.	
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
/Kamal A Saeed/
Primary Examiner, Art Unit 1626